Case 0:19-cv-62037-KMW Document 1 Entered on FLSD Docket 08/14/2019 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                          FORT LAUDERDALE DIVISION

  THE TOWNHOUSES OF          )
  EMERALD HILLS, INC.        )
                             )
      Plaintiff,             )
                             )
  v.                         ) Case No.:
                             )
  ROCKHILL INSURANCE COMANY, )
                             )
      Defendant.             )

    NOTICE OF REMOVAL OF DEFENDANT ROCKHILL INSURANCE
                         COMPANY

        Defendant Rockhill Insurance Company (“Rockhill”), within the time

  prescribed by law and pursuant to 28 U.S.C. § 1441, files this notice of removal,

  respectfully showing the Court as follows:

                                           1.

        Plaintiff The Townhouses of Emerald Hills, Inc. (“plaintiff”) has filed a

  complaint against Rockhill in the Circuit Court of the Seventeenth Judicial Circuit

  in and for Broward County, Florida, which county is within the United States District

  Court for the Southern District of Florida and the Fort Lauderdale Division of this

  Court. The lawsuit is styled as above and is numbered as case no. CACE-19-015289.
Case 0:19-cv-62037-KMW Document 1 Entered on FLSD Docket 08/14/2019 Page 2 of 6




                                            2.

          Plaintiff commenced this action on July 22, 2019, by filing a complaint in the

  Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida.

  Rockhill was served with a copy of the summons and complaint on July 30, 2019 by

  delivery to its registered agent, Jerry W. Brumfield, 700 W. 47th Street, Suite 350,

  Kansas City, Missouri 64112.

                                            3.

          This notice of removal is being filed within thirty (30) days of service of

  plaintiff’s complaint on Rockhill.

                                            4.

          Attached to this notice of removal as Exhibit “1” are true and correct copies

  of plaintiff’s complaint and all process, pleadings, and orders served upon Rockhill

  in this case, as required by 28 U.S.C. § 1446(a). The written discovery served on

  July 30, 2019 by plaintiff with its complaint is included within Exhibit “1.”

                                            5.

          The only count of plaintiff’s complaint is for breach of contract against

  Rockhill. (Ex. 1: Complaint). The complaint states that plaintiff seeks damages in

  excess of $15,000.00, but does not provide an exact amount of damages sought. (Id.,

  ¶ 1).




                                           -2-
Case 0:19-cv-62037-KMW Document 1 Entered on FLSD Docket 08/14/2019 Page 3 of 6




                                          6.

        On December 5, 2018, plaintiff, through its public adjuster, Jeffrey Dobbins

  of Public Adjusters Group, LLC, provided a sworn statement in proof of loss to

  Rockhill claiming damages in the total amount of $6,489,734.30. (Ex. 2: Copy of

  plaintiff’s sworn statement in proof of loss dated December 4, 2018).

                                               7.

        The sworn statement in proof of loss submitted by plaintiff to Rockhill in

  connection with its insurance claim out of which this action arises establishes that

  the damages claimed by plaintiff in this lawsuit exceed the sum or value of

  $75,000.00, exclusive of interest and costs, and therefore, the amount in controversy

  satisfies the jurisdictional prerequisite of 28 U.S.C. § 1332(a).

                                               8.

        Plaintiff is a corporation organized and existing under the laws of the State of

  Florida, with its principal place of business located in Hollywood, Florida (Broward

  County).

                                               9.

        Rockhill is a corporation organized and existing under the laws of the State of

  Arizona, with its principal place of business located in Kansas City, Missouri

  (Jackson County).

                                           -3-
Case 0:19-cv-62037-KMW Document 1 Entered on FLSD Docket 08/14/2019 Page 4 of 6




                                          10.

         There is complete diversity of citizenship between plaintiff and Rockhill in

  this action.

                                          11.

         Because the amount in controversy in this lawsuit exceeds the sum or value

  of $75,000.00, exclusive of interest and costs, and there is complete diversity of

  citizenship between plaintiff and Rockhill, this case is subject to the original

  jurisdiction of this Court under 28 U.S.C. § 1332, and may be removed to this Court

  pursuant to the provisions of 28 U.S.C. §§ 1441 and 1446.

                                          12.

         Rockhill has given written notice of the filing of this notice of removal to

  plaintiff by mailing a copy of this notice to its attorneys of record – Michael D.

  Leader, Esq. and Scott R. Zucker, Esq., Leader, Leader & Zucker, PLLC, 633 South

  Andrews Avenue, Suite 201, Fort Lauderdale, Florida 33301.

                                          13.

         In accordance with 28 U.S.C. § 1446(a), Rockhill will provide written notice

  of the filing of this notice of removal to Brenda D. Forman, Broward County Clerk

  of Courts, and serve copies upon all adverse parties.




                                          -4-
Case 0:19-cv-62037-KMW Document 1 Entered on FLSD Docket 08/14/2019 Page 5 of 6




        WHEREFORE, defendant Rockhill Insurance Company respectfully prays

  that the above-captioned lawsuit be removed to the United States District Court for

  the Southern District of Florida, Fort Lauderdale Division.

        Respectfully submitted this 14th day of August, 2019.


                                    /s/ J. Richard Young
                                    J. RICHARD YOUNG
                                    Florida Bar No. 0563250
                                    MOZLEY, FINLAYSON & LOGGINS LLP
                                    4767 New Broad Street
                                    Orlando, Florida 32814
                                    Tel: (407) 514-2765 Ext. 2317
                                    Fax: (404) 250-9355
                                    ryoung@mfllaw.com

                                    Attorney for Defendant Rockhill Insurance
                                    Company




                                          -5-
Case 0:19-cv-62037-KMW Document 1 Entered on FLSD Docket 08/14/2019 Page 6 of 6




                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                         FORT LAUDERDALE DIVISION

  THE TOWNHOUSES OF          )
  EMERALD HILLS, INC.        )
                             )
      Plaintiff,             )
                             )
  v.                         ) Case No.:
                             )
  ROCKHILL INSURANCE COMANY, )
                             )
      Defendant.             )

                           CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing NOTICE OF

  REMOVAL OF DEFENDANT ROCKHILL INSURANCE COMPANY using

  the Court’s CM/ECF System and served a true and correct copy of same via U.S.

  Mail, postage prepaid, and electronic mail to the following counsel of record:

                                Michael D. Leader, Esq.
                                 Scott R. Zucker, Esq.
                           Leader, Leader & Zucker, PLLC
                        633 South Andrews Avenue, Suite 201
                            Fort Lauderdale, Florida 33301
                               mleader@leader-law.com
                               service@leader-law.com
             Attorneys for Plaintiff The Townhouses of Emerald Hills, Inc.

        This 14th day of August, 2019.

                                    /s/ J. Richard Young
                                    J. RICHARD YOUNG
                                    Florida Bar No. 0563250
